

116 HR 6421 IH: Li Wenliang Global Public Health Accountability Act of 2020
U.S. House of Representatives
2020-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6421IN THE HOUSE OF REPRESENTATIVESMarch 31, 2020Mr. Curtis (for himself, Ms. Cheney, Mr. Gallagher, Mr. Banks, Mr. Yoho, Mr. Bishop of Utah, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the imposition of sanctions with respect to the deliberate concealment or distortion of information about public health emergencies of international concern, and for other purposes.1.Short titleThis Act may be cited as the Li Wenliang Global Public Health Accountability Act of 2020.2.Authorization of imposition of sanctions(a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence—(1)is a government official, or a senior associate of such an official, that is responsible for, or complicit in, ordering, controlling, or otherwise directing, or financially benefits from, acts intended to deliberately conceal or distort information about a public health emergency of international concern, including coronavirus disease 2019 (commonly known as COVID-19); or(2)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an act described in paragraph (1).(b)Sanctions describedThe sanctions described in this subsection are the following:(1)Inadmissibility to United StatesIn the case of a foreign person who is an individual—(A)ineligibility to receive a visa to enter the United States or to be admitted to the United States; or(B)if the individual has been issued a visa or other documentation, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation.(2)Blocking of property(A)In generalThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of a foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Exception relating to importation of goods(i)In generalThe authority to block and prohibit all transactions in all property and interests in property under subparagraph (A) shall not include the authority to impose sanctions on the importation of goods.(ii)Good definedIn this subparagraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data. (c)Consideration of certain information in imposing sanctionsIn determining whether to impose sanctions under subsection (a), the President shall consider—(1)information provided jointly by the chairperson and ranking member of each of the appropriate congressional committees; and(2)credible information obtained by other countries and nongovernmental organizations that monitor violations of human rights and global health issues, including issues related to infectious disease.(d)Requests by appropriate congressional committees(1)In generalNot later than 120 days after receiving a request that meets the requirements of paragraph (2) with respect to whether a foreign person is described in subsection (a), the President shall—(A)determine if that person is so described; and (B)submit a classified or unclassified report to the chairperson and ranking member of the committee or committees that submitted the request with respect to that determination that includes—(i)a statement of whether or not the President imposed or intends to impose sanctions with respect to the person; and(ii)if the President imposed or intends to impose sanctions, a description of those sanctions.(2)RequirementsA request under paragraph (1) with respect to whether a foreign person is described in subsection (a) shall be submitted to the President in writing jointly by the chairperson and ranking member of one of the appropriate congressional committees.(e)Exception To comply with United Nations headquarters agreement and law enforcement objectivesSanctions under subsection (b)(1) shall not apply to an individual if admitting the individual into the United States—(1)would further important law enforcement objectives; or (2)is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.(f)Enforcement of blocking of propertyA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(2) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(g)Reports requiredNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a report that includes—(1)a list of each foreign person with respect to which the President imposed sanctions under subsection (b) during the year preceding the submission of the report;(2)a description of the type of sanctions imposed with respect to each such person;(3)the number of foreign persons with respect to which the President—(A)imposed sanctions under subsection (b) during that year; or(B)terminated sanctions under subsection (h) during that year;(4)the dates on which such sanctions were imposed or terminated, as the case may be;(5)the reasons for imposing or terminating such sanctions; and(6)a description of the efforts of the President to encourage the governments of other countries to impose sanctions that are similar to the sanctions authorized by this section. (h)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that—(1)credible information exists that the person did not engage in the activity for which sanctions were imposed;(2)the person has been prosecuted appropriately for the activity for which sanctions were imposed; or(3)the termination of the sanctions is in the national security interests of the United States.(i)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.(j)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and (B)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives.(2)Foreign personThe term foreign person means a person that is not a United States person.(3)PersonThe term person means an individual or entity.(4)Public health emergency of international concernThe term public health emergency of international concern means a public health emergency determined to be a public health emergency of international concern by the World Health Organization.(5)United states personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States. 